Citation Nr: 0940536	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD); and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In April 2006, the Veteran submitted a request to reopen his 
claim for bipolar disorder.  This matter is, therefore, 
referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A request to reopen a claim for service connection for 
PTSD was denied by an April 2005 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the April 2005 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 2005 rating decision which denied the Veteran's 
request to reopen a claim for service connection for PTSD is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  New and material evidence has been submitted since the 
April 2005 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

New and Material Evidence

In a decision dated in April 2005, the RO denied the 
Veteran's request to reopen his claim for service connection 
for PTSD.  The Veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  Thus, the April 2005 decision is final.  

The Veteran's application to reopen his claim of service 
connection for PTSD was received in September 2006.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2009 Supplemental Statement of 
the Case (SSOC), the RO reopened the Veteran's claim of 
entitlement to service connection for PTSD but denied the 
claim on the merits.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The April 2005 rating decision denied reopening the Veteran's 
claim of entitlement to service connection for PTSD.  The RO 
noted that a claim for service connection for PTSD had been 
previously denied by a rating decision dated in July 1998 and 
reconsidered in February 2001, December 2003, and September 
2004.  The RO noted that the basis of the prior denials had 
been that no verifiable stressing events had been found to 
support the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).

38 C.F.R. § 4.125(a) (2009) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

The Board notes that the Veteran has identified stressful 
events.  One of the alleged incidents was when the Veteran 
accidently killed a man while boxing.  Another alleged 
incident was in February 1998 while aboard the U.S.S. Uhlmann 
DD 687 around August or September 1969 after leaving Hawaii, 
and the ship encountered a typhoon.  The Veteran stated that 
he injured his hands when trying to close the hatch to the 
gun mount.  Another alleged incident was in August, 
September, or October 1970 while aboard the U.S.S. Chicago 
CG-11in the Gulf on Tonkin, the ship was refueling and 
encountered high seas.  The Veteran stated that heavy waves 
were crashing onto the fantail.  The Veteran stated that he 
witnessed Lt. Kennedy's legs being amputated by a door of a 
hatch falling off and also witnessed Seaman Edgerdorf's and 
Seaman Trujillo sustaining heavy injury to their rear ends.  

Based on the grounds stated for the denial of reopening the 
claim for service connection for PTSD in the April 2005 
rating decision, new and material evidence would consist of 
evidence of evidence verifying the Veteran's alleged 
stressors.

In this regard, additional evidence received since the April 
2006 rating decision includes portions of the Deck Log Book 
for the U.S.S. Chicago CG-11.  A Deck Log Remarks Sheet dated 
Tuesday, October 27, 1970, indicates that personnel injury 
report from accidents during underway replenishment 
operations involved Kennedy with a compound fracture right 
tibia and a 7-inch laceration on his interior calf; Trujillo 
with fractured left toes, a 4-inch wound laceration of the 
left foot, and laceration of knee; Eggersdorfor with a 5-inch 
laceration of right buttocks and 3-inch laceration of right 
knee.  Kennedy and Trujillo were air evacuated to another 
ship, and Eggersdorfor's wounds were cleaned and sutured 
aboard the U.S.S. Chicago.  The personnel injury report noted 
that fifteen other seamen also received injuries.  

Thus, the Board finds that the October 27, 1970 Deck Log 
Remarks Sheet New evidence which was not previously submitted 
to agency decision makers, by itself relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 

Accordingly, the Board agrees that the evidence received 
subsequent to April 2005 rating decision is new and material 
and serves to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
only the appeal is granted.


REMAND

The Veteran is currently receiving disability benefits from 
the Social Security Administration (SSA).  VA is required to 
obtain evidence from SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The appellant's medical and 
adjudication records from SSA should be 
requested.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


